DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US 2008/0221712 A1(hereinafter referred to as Johnson).

    PNG
    media_image1.png
    587
    670
    media_image1.png
    Greyscale

Regarding claim 1, Johnson teaches a device (fig. 5a, socket system 500, par. [0020]) for positioning a semiconductor die (fig. 5a, microelectronic device 502, par. [0019]) in a wafer prober (fig. 5a, socket system 508, par. [0020]) the device comprising a carrier plate (fig. 5a, socket 504, par. [0019]) and a clamp (fig. 5a, 5b, pair of pusher arms 511a and 511b, par. [0020]) on a front surface (fig. 5a, 5b, guide walls 514a and 514b, par. [0020]) of the carrier plate, the dimensions of the carrier plate (fig. 5a, socket 504, may, for example, have a conventional test socket configuration, such as one used, for example, for package final testing, burn-in testing, system-level testing, or hand-socketing, par. [0020]), matching a standard geometry required by the wafer prober (fig. 5a, socket 508, par. [0020]) for receiving a semiconductor wafer to be probed by the wafer prober (fig. 5a, socket 508, par. [0020]), the clamp (pair of pusher arms 511a and 511b) being reversibly movable against a force of an elastic element between an open position and a closed position (the actuators 520a/520b may be retracted, or the pusher mechanism 509 may be held open, par. [0024]), the clamp being adapted for fixing the die (502) on the carrier plate (504) in the closed position and for releasing the die in the open position.
Johnson does not explicitly teach clamp being reversibly movable against a force of an elastic element.
However the prior art in the background of Johnson teaches clamp being reversibly movable against a force of an elastic element (fig. 2a, spring-loaded socket guides 202, par. [0004]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an alignment mechanism includes spring-loaded socket guides to push package against socket datum, as taught in the prior art in the background of Johnson in modifying the apparatus of Johnson. The motivation would be to non-calibrated active alignment socket alignment process to align package to a socket.

Regarding claim 4, Johnson teaches further comprising a stop structure (fig. 5a, 5b, 520a, 520b, par. [0020]), the clamp (fig. 5a, 5b, pusher mechanism 509, par. [0020]) 520a, 520b) along a degree of freedom parallel (fig. 5b, pair of pusher arms 511a and 511b, which may be used to push the device 502 into alignment within socket 504 against the adjusting actuators 520a and 520b of the datum structure 516, par. [0025]) to the front surface (fig. 5a, 5b, guide walls 514a and 514b, par. [0020]), the clamp (509) being adapted for fixing the die (fig. 5a, microelectronic device 502, par. [0019]) on the carrier plate (fig. 5a, socket 504, par. [0019]) in the closed position by pressing the die against the stop structure (fig. 5b, pusher mechanism 509 to press the package into alignment against the datum guide walls 514a and 514b, par. [0023]).  

Regarding claim 7, Johnson teaches the stop structure (fig. 5a, 5b, 520a, 520b, par. [0020]), protruding from the front surface (fig. 5a, 5b, guide walls 514a and 514b, par. [0020]).  

Regarding claim 8, Johnson teaches the stop structure (fig. 5a, 5b, 520a, 520b, par. [0020]), comprising two nonparallel straight segments (fig. 5a, 5b, 520a, 520b, par. [0020]), the clamp (fig. 5a, 5b, pair of pusher arms 511a and 511b, par. [0020]) being adapted for fixing the die (fig. 5a, microelectronic device 502, par. [0019]) on the carrier plate (fig. 5a, socket 504, par. [0019]) in the closed position by simultaneously pressing the chip against both of the segments (fig. 5b, pusher mechanism 509 to press the package into alignment against the datum guide walls 514a and 514b, par. [0023]).  

Regarding claim 9, Johnson teaches the degree of freedom comprising a translation (fig. 5b, pair of pusher arms 511a and 511b, which may be used to push the device 502 into alignment within socket 504 against the adjusting actuators 520a and 520b of the datum structure 516, par. [0025]).  

Regarding claim 12, Johnson teaches the clamp (fig. 5a, 5b, pair of pusher arms 514a and 511b, par. [0020]) comprising a first rectangular frame (fig. 5a, 5b, 5114a and 511b, par. [0020]) adapted for receiving the die (fig. 5a, microelectronic device 502, par. [0019]) in a first rectangular area (see fig. 5b. reproduced above).

Regarding claim 15, Johnson does not explicitly teach the elastic element being adapted for restoring the clamp into the closed position.  
The prior art in the background of Johnson teaches the elastic element being adapted for restoring the clamp (fig. 2a, spring-loaded socket guides 202, par. [0004]) into the closed position.  

Regarding claim 16, Johnson teaches the clamp (fig. 5a, 5b, pair of pusher arms 511a and 511b, par. [0020]), being exchangeably mounted on the carrier plate (fig. 5a, 504, par. [0020]).  

Regarding claim 17, Johnson teaches the carrier plate (fig. 5a, 504, par. [0020]) further comprising an alignment mark (ID tag 505 thereon storing alignment data, par. [0019]).  

Claims 2-3, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Maruyama et al. US 6,466,046 B1 (hereinafter referred to as Maruyama).

Regarding claim 2, Johnson does not teach further comprising a vacuum plate attached to the clamp and resting on the carrier plate, the carrier plate further comprising one or more first vacuum ducts covered by the vacuum plate in the closed state.  
Maruyama teaches further comprising a vacuum plate (fig. 4A, elm. 35a, col. 10, ln. 8) attached to the clamp and resting on the carrier plate (fig. 4A, elm. 12a, col. 10, ln. 9-10) the carrier plate further comprising one or more first vacuum ducts (fig. 4A, elm. 26, 27, col. 6, ln. 62-65), covered by the vacuum plate (35a) in the closed state.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a contactor for a semiconductor device includes a base unit for holding a semiconductor device provided with a plurality of terminals and a wiring substrate provided with contact electrodes at positions corresponding to at least some of the terminals, as taught in Maruyama in modifying the apparatus of Johnson. The motivation would be independent control over the positioning force and the contact pressure enables secure contact to a semiconductor device with terminals and prevent damage to terminals and contact electrodes.

Regarding claim 3, Johnson does not teach the vacuum plate covering at least 25 percent of the front surface.  

Maruyama teaches the vacuum plate (fig. 4A, elm. 35a, col. 10, ln. 8) covering at least 25 percent of the front surface (fig. 4A, elm. 11b, col. 10, ln. 6).  
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 10, Johnson teaches the front surface (fig. 5a, 5b, guide walls 514a and 514b, par. [0020]) comprising a receiving area (fig. 5a, 504, par. [0020]), the clamp (fig. 5a, 5b, pair of pusher arms 511a and 511b, par. [0020]), being adapted, in the closed position, for bringing the die (fig. 5a, microelectronic device 502, par. [0019]) into contact with the receiving area (504).
Johnson does not teach the device further comprising one or more second vacuum ducts in the receiving area. 
 Maruyama teaches the device (fig. 4a, elm. 10b, col. 9, ln. 61), further comprising one or more second vacuum ducts (fig. 3, elm. 28, col. 6, ln. 59-61), in the receiving area (fig. 3, area comprising the first seal member 24). 
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 11, Johnson does not teach the second vacuum ducts covering between 1 and 50 percent of the receiving area.
fig. 3, elm. 28, col. 6, ln. 59-61), covering between 1 and 50 percent of the receiving area (fig. 3, area comprising the first seal member 24).  
The references are combined for the same reason already applied in the rejection of claim 2.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Diebold et al. US 6,127,254 A (hereinafter referred to as Diebold).

Regarding claim 5, Johnson teaches the front surface (fig. 5a, 5b, guide walls 514a and 514b, par. [0020]) comprising a recess forming the stop structure (fig. 5a, 5b, 520a, 520b, par. [0020]).
Johnson does not explicitly teach the recess having a uniform depth of less than an overall wafer thickness specified by the standard geometry.  
Diebold teaches the recess (fig. 3, recess formed by adjustable stop rail 6, col. 2, ln. 60-64) having a uniform depth of less than an overall wafer (fig. 3, chip 3, col. 3, ln. 23) thickness specified by the standard geometry.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a stop device of movable design, for precise alignment of a semiconductor chip on a substrate, as taught in Diebold in modifying the apparatus of Johnson. The motivation would be to permits precise .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Diebold as applied to claim 5 above, and further in view of Yamada US 2014/0203829 A1.

Regarding claim 6. Johnson and Diebold do not teach wherein, the material of the carrier plate is replaced by a material having a higher thermal conductivity than the carrier plate.  
Yamada teaches wherein the material of the carrier plate (fig. 1, elm. 23, par. [0027), is replaced by a material having a higher thermal conductivity than the carrier plate.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide test jig including a package mounting plate on which a semiconductor device is placed, as taught in Yamada in modifying the apparatus of Johnson and Diebold. The motivation would be material with excellent thermal conductivity.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Yamada US 2014/0203829 A1.

Regarding claim 18, Johnson does not teach the carrier plate being a semiconductor wafer or being made of a metal or a ceramic material.  
Yamada teaches the carrier plate (fig. 1, elm. 23, par. [0027) being a semiconductor wafer or being made of a metal (aluminum, par. [0030]) or a ceramic material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide test jig including a package mounting plate on which a semiconductor device is placed, as taught in Yamada in modifying the apparatus of Johnson. The motivation would be material with excellent thermal conductivity.

Regarding claim 19, Johnson does not teach the metal being aluminum.  
Yamada teaches the metal being aluminum (fig. 1,aluminum, par. [0030]).

The references are combined for the same reason already applied in the rejection of claim 18.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Amidon, JR. et al. US 2011/0001780 A1 (hereinafter referred to as Amidon).

Regarding claim 20, Johnson does not teach the elastic element having a spring constant between 0.025 and 0.5 newton per millimeter.
Amidon teaches the elastic element (fig. 19, elm. 228, par. [0076]) having a spring constant between 0.025 and 0.5 newton per millimeter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an elastic element with a spring constant of about 10 N/m to about 50 N/m, as taught in Amidon in modifying the apparatus of Johnson. The motivation would be exert a force of about 25 N to about 100 N on fixture securing semiconductor device.

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858